DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant's amendment filed on October 26, 2020 was received. Claims 1 was amended. Claims 30-31 were canceled. No claim was added. Claims 21-28 and 31 are withdrawn from consideration from previous restriction requirement. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 25, 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 20, the limitation of said layer or each of the layers comprising at least one ceramic compound has a porosity at least equal to 20%” does not further limit the range of “20% to 40%” in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 103
Claims 1-6, 8, 10-11, 17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivakumar (US20130095340) in view of Kato (US20060134343).
Regarding claim 1, Sivakumar teaches a method of producing a composite plasma spray coating on a surface of a substrate, wherein the coating comprises one or more ceramic compound (abstract, paragraphs 0008-0009) (a method for coating at least one surface of a substrate an abradable coating). Sivakumar’s coating is considered to be “an abradable coating” as any coating/surface is “abradable” in a certain level with the right amount of force. Sivakumar teaches to simultaneously feed powder feedstock by powder feeder (first injections means) and liquid feedstock by an atomizer (second injection means) into a plasma spray plume (thermal jet), wherein the powder feedstock comprises one or more ceramic powder (S1..Sn ceramic) (paragraph 0009, 0023) and liquid feedstock comprises precursor solution configured to form one or more ceramics (L1…Sn ceramic), in separated injection means  (paragraph 0009, 0023, see figure 1) (simultaneously injecting: solid particles of n ceramic compounds of S1…Sn ceramic compounds through a first injection means; and liquid phase through a second injection means, the liquid phase comprising a solvent and at least one precursor of the solid particles of p ceramic compounds L1…Ln). Sivakumar teaches the powder feedstock comprises one more ceramic, which reads on the limitation of n Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Sivakumar teaches the coating comprises one or more ceramic compound (abstract, paragraphs 0008-0009) (wherein the abradable coating is comprised of at least one layer including at least one ceramic compound, the at least one layer having a porosity of from 20% to 40%). Applicant has not established the criticality of the claimed range. 
Sivakumar teaches the solid particles of n ceramic compounds S1…Sn are micron sized (paragraphs 0002, 0007-0008), but does not explicitly teach at least 90 percent by a number of the solid particles having a greatest dimension of more than 5 micrometers. However, Kato teaches a method of thermal spraying with thermal spraying powder (paragraph 0006). Kato teaches when the thermal spraying powder becomes finer (i.e. particle size is too small), the flowablily of the thermal spraying Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. There is no evidence that the claimed ranges of at least 90 percent having a greatest dimension of more than 5 micrometers yields critical or unexpected results.
Regarding claim 2, Sivakumar teaches the S1…Sn and L1… Ln ceramic compounds includes at least one element selected from Ti, Y, Zn, La (transition elements), Al (metalloids) and La (lanthanides) (paragraph 0009).
Regarding claim 3, Sivakumar teaches the S1…Sn and L1… Ln ceramic compounds are selected from oxides selected from Ti, Y, Zn, La (transition elements), Al (metalloids) and La (lanthanides) (paragraph 0009).

Regarding claim 4, Sivakumar teaches the S1…Sn and L1… Ln ceramic compounds are simple oxides of aluminum, yttrium, zirconium, La (a lanthanides) (paragraph 0009). 
Regarding claim 5, the limitations of “may be stabilized by an yttrium oxide” in lines 5-6 and “may be doped with at least one oxide…” in line 8 are interpreted as 
	Regarding claim 6, Sivakumar teaches the solid particles of the n ceramic compounds S1…Sn are micron sized (paragraphs 0002, 0007- 0008). Specifically, Sivakumar further teaches typically the powder feedstock size upper limit is 125 micrometers (paragraph 0002). The upper limit of 125 micrometers overlaps with the recited upper limit of 100 micrometers. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. There is no evidence that limiting particle size to an upper limit of 100 micrometers yields critical or unexpected results.
	Regarding claim 8, Sivakumar teaches the S1…Sn and L1… Ln ceramic are the same (paragraph 0009, 0026 and 0030). 
	 Regarding claim 10, Sivakumar teaches injecting the solid particles by powder feeder which is perpendicular (90º) to the central line of the plasma spray plume axis (paragraph 0024, also see figure 1) (the injecting of the solid particles of the S ceramic compounds is carried out with an angle formed by the directions of the tilt axis of the means for injection the solid particles of the L ceramic compounds and of the longitudinal axis of the thermal jet, comprised between 75 and 105 degree). Sivakumar teaches injecting the liquid feedstock by atomizer which is perpendicular (90º) to the central line of the plasma spray plume axis (paragraph 0024, also see figure 1) (the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Regarding claim 11, Sivakumar teaches the liquid phase is injected in to the thermal jet at a distance (first distance) from the substrate which is less than the distance from the substrate (second distance) at which the solid particles of the S ceramic compound are injected into the thermal jet (see figure 1, paragraph 0023). Figure 1 clearly shows that the liquid feedstock is closer to the substrate than the solid feedstock during the injection to the plasma plume. 
	Regarding claim 17, Sivakumar teaches the coating incorporated micron sized splats corresponding to the powder feedstock (solid particles of n ceramic compounds  S1…Sn) and nanometer sized splat corresponding to the liquid feedstock (solid Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Regarding claim 19, Sivakumar teaches repetitive impart of the particles on the surface (repeat step A and B, injecting and projecting the mixture to form a layer of ceramic coating) to form desired thickness of the coating layer (paragraph 0002). Therefore, it would have been within the skill of the ordinary artisan to adjust the number of repetitive impart of the particles (repeat step A and B) in the thermal spraying process to yield the desired thickness of the coating layer. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Regarding claim 20, Sivakumar teaches the optimum porosity level is desired in the plasma sprayed thermal barrier coating ceramic layer since a very dense layer is prone to premature spallation due to its inability to accommodate thermal stresses while a highly porous ceramic layer leads to rapid degradation of the underlying bond coating due to ingress of oxidization/corrosive species (paragraph 0032). Therefore, it would have been within the skill of the ordinary artisan to adjust porosity of thermal barrier coating ceramic layer in the process of plasma spraying the ceramic layer to form a coating with minimized premature spallation (due to too high density/ too low porosity) and rapid degradation of the underlying bond coating (due to too high porosity). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	

Claims 7, 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivakumar (US20130095340) in view of Kato (US20060134343) as applied to claims 1-6, 8, 10-11, 17 and 19-20above and further in view of Skoog (US20060222777)
Regarding claim 7, Sivakumar in view of Kato teaches the liquid phase is a solvent with a precursor of p ceramic compounds L1…Lp (solution of at least one precursor of the solid particles of the p ceramic compounds L1… Lp) (paragraphs 0006 and 0009) but does not explicitly teach the liquid phase is a colloidal aqueous solution of solid particles or at least one precursor of the solid particles of p ceramic compounds L1…Lp. However, Skoog teaches a method for applying a plasma sprayed coating using liquid injection and the feedstock is ceramic (abstract, paragraph 0024, claims 1 and 6). Skoog teaches the liquid injection can be any suspension of any liquid/solid mixture (colloidal solution of solid particles), and solution of solids dissolved in liquid can be used also (liquid feedstock containing solvent with precursor of p ceramic compounds L1…Lp in Sivakumar) (paragraph 0016). Therefore, Colloidal solution of solid particles/precursor of the solids particles and solution of solid particles/precursor of solids particles dissolves in liquid in thermal spraying using liquid injection are considered as functionally equivalent liquid phase as evidenced by Skoog. Therefore, it would have been obvious to one of ordinary skill in the art to substitute colloidal solution of solids particles/precursor of the solids particles for the solution of solid particles/precursor of solids particles dissolves in liquid as liquid phase in method of coating at least one surface of a substrate using thermal spraying as disclosed by 
Regarding claim 9, Sivakumar in view of Kato teaches all limitation of this claim, except the ceramic compounds S and L are mullite. Sivakumar teaches the ceramic feedstock for S and L can be Al2O3 or yttria stabilized zirconia (YSZ) as thermal barrier coating, and the coating only comprise one type of ceramic (n and p are both equal to 1) (paragraphs 0009, 0026). Skoog teaches YSZ, Al2O3 and mullite are functionally equivalently ceramic material for thermal sprayed thermal barrier coating (paragraph 0025). Therefore, it would have been obvious to one of ordinary skill in the art to substitute mullite for YSZ/ Al2O3 as ceramic coating material for thermal barrier coating in the method of coating at least one surface of a substrate by thermal spraying as disclosed by Sivakumar in view of Kato.
Regarding claim 15, Sivakumar in view of Kato teaches all limitation of this claim, except the thickness of the ceramic coating. Sivakumar teaches the ceramic coating is thermal barrier coating for gas turbine component and the material is YSZ (paragraphs 0025-0026, 0030 and 0035). Skoog teaches to form a plasma sprayed coating for thermal barrier coating (paragraphs 0006, 0034) and the thermal barrier coating . 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivakumar (US20130095340) in view of Kato (US20060134343) as applied to claims 1-6, 8, 10-11, 17 and 19-20 above and further in view of Ducos (US4225785).
Regarding claim 12, Sivakumar in view of Kato teaches all limitation of this claim, except the deposition of the layer achieved with a blown arc plasma projection method by means of a plasma forming gas. However, Ducos teaches a method of depositing of a mixture on a plate (column 1 lines 60-64) and disclose a mixture powder (alumina) is sprayed into the flame of a blown arc plasma torch (blown arc plasma projection method) by a gas that is being ionized (plasma forming gas) and be deposited as a coating on a surface of the plate (column 3 lines 19-34, 54-62, column 4 lines 5-11). It would have been obvious to one of ordinary skill in the art at the time the invention was . 

Claims 13-14 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivakumar (US20130095340) in view of Kato (US20060134343) and Ducos (US4225785) as applied to claims 1-6, 8, 10-12, 17 and 19-20 above and further in view of Tsukuda (US4808490).
	Regarding claim 13, Sivakumar in view of Kato and Ducos teaches all limitation of this claim, except the plasma forming gas. However, Tsukuda teaches a method of plasma spraying (abstract) and disclose argon and helium with hydrogen and/or nitrogen are operation gas to provide plasma by applying an arc (column 3 liens 2-7). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use argon and helium with hydrogen and/or nitrogen as plasma forming gas as suggested by Tsukuda in the method of forming coating on a substrate with at least one ceramic compound as disclosed by Sivakumar in view of Kato and Ducos because Tsukada teaches such gas are able to provide a plasma by applying an arc and also not corrode a plasma gun nozzle (column 3 lines 2-7). 
Regarding claim 14, Sivakumar in view of Kato and Ducos teaches all limitation of this claim, except the plasma forming gas. However, Tsukuda teaches a method of plasma spraying (abstract) and disclose argon and helium with hydrogen (hydrogen gas 2) are operation gas to provide plasma by applying an arc (column 3 liens 2-7). The invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the two gas, argon and helium, (along with hydrogen) to form a plasm gas mixture to provide plasma by applying an arc. It is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069, 1072.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use argon and helium with hydrogen (hydrogen gas is H2, which is dihydrogen) as plasma forming gas as suggested by Tsukuda in the method of forming coating on a substrate with at least one ceramic compound as disclosed by Sivakumar in view of Kato and Ducos because Tsukada teaches such gas are able to provide a plasma by applying an arc and also not corrode a plasma gun nozzle (column 3 lines 2-7).
Regarding claim 29, Sivakumar in view of Kato and Ducos teaches all limitation of this claim, except the plasma forming gas. However, Tsukuda teaches a method of plasma spraying (abstract) and disclose argon and helium with hydrogen are operation gas to provide plasma by applying an arc (column 3 liens 2-7). In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the two gas, argon and helium, to form a plasm gas mixture to provide plasma by applying an arc. It is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re 2, which is dihydrogen)  as plasma forming gas as suggested by Tsukuda in the method of forming coating on a substrate with at least one ceramic compound as disclosed by Sivakumar in view of Kato and Ducos because Tsukada teaches such gas are able to provide a plasma by applying an arc and also not corrode a plasma gun nozzle (column 3 lines 2-7).

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivakumar (US20130095340) in view of Kato (US20060134343) as applied to claims 1-6, 8, 10-11, 17 and 19-20 above and further in view of Pintault (US20090241496).
	Regarding claim 16, Sivakumar in view of Kato teaches all limitation of this claim, except the volume proportion of the solid particles or precursor of the n ceramic compounds L in the liquid phase (n ceramic compounds L constituent in the liquid phase). However, Pintault teaches a method of forming a nanoporous layer with metal oxide by injecting the nanoparticles colloidal sol (liquid phase colloidal solution containing nanoparticles) into the thermal plasma jet (abstract). Pintault teaches the percentage mass of material (ceramic compounds L constituent in the liquid phase) in the liquid phase governs the film growth rate of the thermal sprayed film (paragraph 0191). Mathematically, the percentage by volume and percentage by mass for material (ceramic compounds L) in a liquid solution have a one-to-one, strictly monotonically increasing relationship (i.e. they are strictly positively correlated with each Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	Regarding claim 18, Sivakumar in view of Kato teaches all limitation of this claim, except the flow rate. However, Pintault teaches the flow rate of the liquid comprising the n ceramic L constituent (both the solid particle and precursors) governs the film growth rate of the thermal sprayed ceramic coating (paragraph 0191). Therefore, it would have been within the skill of the ordinary artisan to adjust liquid phase flow rate in the process to yield the desired film growth rate of the thermal sprayed ceramic film. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
	
Response to Arguments
Applicant's arguments filed October 26, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The objective in Kato is to provide a thermal spraying powder that forms a thin thermal spray coating with on through holes, which is achieved by providing the thermal spraying powder “...characterized in that 90% particle size of D90 of the thermal spraying powder is 15 pm or less” and further “...characterized in that the ratio of the total volume of particles having a particle size of 1 pm or less to the total volume of all particles in the thermal spraying powder is 2% or less.”
Thermal spray taught by Kato is used alone, and without a liquid phase. 
Sivakumar does not teach the claimed porosity. 
In response to Applicant's arguments, please consider the following comments. 
As discussed above, The rejection is based on the teaching of Kato for optimizing the size of the dry powder for desirable flowability of the dry powder; the rejection is not based on substituting Sivakumar’s feedstock with Kato’s feedstock to achieve certain specific thermal spray coating properties (surface roughness or devoid of through holes, or dense coating). “At least 90% by a number of the solid particles of the n ceramic compounds S1… Sn having a greatest dimension of more than 5 micrometers” does not contradict Kato’s teaching, and it also falls within the Kato’s “...characterized in that 90% particle size of D90 of the thermal spraying powder is 15 pm or less” and further “...characterized in that the ratio of the total volume of particles having a particle size of 1 pm or less to the total volume of all particles in the thermal spraying powder is 2% or less.” Kato discloses the low flowability causes “pulsation occurs while feeding the thermal spraying powder, the quality of the thermal spray coating is significantly decreased.  Moreover, if the thermal spraying powder forms a bridge (powder bridging), the thermal spraying powder is not smoothly supplied to the spray gun, and the supply of the thermal spraying powder may be stopped in some cases” (paragraph 0004) and “decreasing the flowability of the thermal spraying powder, flocculation of the thermal spraying powder is likely to occur.  If the thermal spraying powder that has been flocculated is mixed in the thermal spray coating, uniformity and 
Kato’s teaching of preferring to have 10-100% of particles in volume to be larger than 5µm (having a greatest dimension of more than 5 µm); with the benefit of better followability of the dry powder so that the dry powder is smoothly suppled to the thermal spray gun (paragraph 0004). In addition, it would have been within the skill of the ordinary artisan to adjust the percentage (either in volume or number) of dry solid particles with a greatest dimension of more than 5 µm to be 10-100% in the process of coating at least one surface of a substrate by thermal jet as disclosed by Sivakumar to yield the desired flowability for the desired quality of thermal spray coating (paragraph In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, Sivakumar teaches the optimum porosity level is desired in the plasma sprayed thermal barrier coating ceramic layer since a very dense layer is prone to premature spallation due to its inability to accommodate thermal stresses while a highly porous ceramic layer leads to rapid degradation of the underlying bond coating due to ingress of oxidization/corrosive species (paragraph 0032). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the porosity of thermal barrier coating ceramic layer in the process of plasma spraying the ceramic layer to form a coating with minimized premature spallation (due to too high density/ too low porosity) and rapid degradation of the underlying bond coating (due to too high porosity). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It is noted that Applicant has not established the criticality of the claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717